UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 13-1247
                                     _____________

              UNITED INDUSTRIAL, SERVICE, TRANSPORTATION,
                PROFESSIONAL AND GOVERNMENT WORKERS
              OF NORTH AMERICA SEAFARERS INTERNATIONAL
                   UNION, ON BEHALF OF ERNEST BASON,

                                                             Petitioner
                                            v.

                     GOVERNMENT OF THE VIRGIN ISLANDS
                             _______________

                       On Writ of Certiorari to the Supreme Court
                                  of the Virgin Islands
                           (V.I. S. Ct. Civ. No.: 2011-0115)
                                   _______________

                      SUR PETITION FOR PANEL REHEARING
                                _______________

             BEFORE: FISHER, COWEN and NYGAARD, Circuit Judges

       The Petition for Rehearing filed by Petitioner in the above-entitled case having

been submitted to the judges who participated in the decision of this Court, IT IS

HEREBY ORDERED that the Petition for Rehearing by the panel is granted. The

Opinion and Judgment filed on March 19, 2014, and amended on March 21, 2014, is
hereby VACATED.

                      BY THE COURT,


                      s/ Robert E. Cowen
                      Circuit Judge

Dated: May 23, 2014